Case 3:09-cr-00093-TAV-CCS Document 169 Filed 05/06/20 Page 1 of 9 PageID #: 3237
  NEWSLETTER TO FEDERAL PRISONERS
  This is a copy of the newsletter sent on April 20th to our 8,000 subscribers in the federal
   prison system.




   BOP Director Says, "We're Doing Pretty Good" Fighting COVID-19, But Reports Call Results
   "Tragic" - LISA Newsletter for April 20, 2020

   LISA publishes a free newsletter sent every Monday to inmate subscribers in the Federal
  system.


   Edited by Th omas L. Root, M.A., J.D.


  Vol. 6, No. 16




   BOP COVID-19 Curve Not Flattening


   Internal Memo Toughens CARES Act Home Confinement


  Standards


  Former Judges Urge 3rd Circuit to Back Off Raia Decision

https: //www. Ii sa-lega Iin f o. com/newsletter-to-fed era I-prisoners/       4/20/20, 10:38 AM
       Case 3:09-cr-00093-TAV-CCS Document 169 Filed 05/06/20 Page 2 of 9 PageID  #: 3238
                                                                                      Page 1 of 7
Case 3:09-cr-00093-TAV-CCS Document 169 Filed 05/06/20 Page 3 of 9 PageID #: 3239
Case 3:09-cr-00093-TAV-CCS Document 169 Filed 05/06/20 Page 4 of 9 PageID #: 3240
Case 3:09-cr-00093-TAV-CCS Document 169 Filed 05/06/20 Page 5 of 9 PageID #: 3241
Case 3:09-cr-00093-TAV-CCS Document 169 Filed 05/06/20 Page 6 of 9 PageID #: 3242
Case 3:09-cr-00093-TAV-CCS Document 169 Filed 05/06/20 Page 7 of 9 PageID #: 3243
Case 3:09-cr-00093-TAV-CCS Document 169 Filed 05/06/20 Page 8 of 9 PageID #: 3244
Case 3:09-cr-00093-TAV-CCS Document 169 Filed 05/06/20 Page 9 of 9 PageID #: 3245
